Citation Nr: 0635563	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral stress fractures of the femurs.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974, and from January 1991 to May 1991.  The 
veteran also had periods of Reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2002, the veteran testified before a Veteran's Law 
Judge sitting at the RO.  The Veteran's Law Judge, who 
presided over that hearing, subsequently left the Board.

The Board remanded this case in May 2003 for further 
development.

The veteran testified at another hearing at the RO before the 
undersigned Veterans Law Judge in August 2004.

In November 2005, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that medical 
evidence of record and testimony made by the veteran before 
the undersigned in August 2004 reflect his assertion that he 
has a bilateral knee disorder either directly related to his 
active duty service, or as secondary to the bilateral stress 
fractures of the femurs that he experienced during his first 
tour of duty in 1970.  The Board construes this evidence as 
raising an informal claim for entitlement to service 
connection for a bilateral knee disorder.  The Board notes 
that this issue is separate and distinct from the issue of 
entitlement to service connection for residuals of a 
bilateral stress fracture of the femur, which is on appeal 
and addressed below.  As the RO has not yet adjudicated the 
matter of service connection for a bilateral knee disorder, 
it is not properly before the Board; hence, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residual bilateral stress fractures of the 
femurs originated during his active military service and are 
manifested by thigh pain.  

2.  The veteran currently has a skin disorder, currently 
diagnosed as tinea cruris, tinea corporis, tinea pedis, tinea 
unguium (onychomcosis), and seborrheic dermatitis of the 
scalp, that at least as likely as not developed during the 
veteran's first period of service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for residual bilateral stress 
fractures of the femurs are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a skin disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claims on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claims on appeal 
has been accomplished.  

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.   
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, including those 
raised at an August 2004 hearing at the RO before the 
undersigned, service medical records; VA medical records; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Bilateral fractured femur

Initially, the Board notes that the issue on appeal is 
service connection for residuals of stress fractures of the 
right and left femurs.  The veteran has consistently 
maintained that he has experienced mid-thigh pain with both 
legs.  

Service medical records show treatment for bilateral stress 
fractures of the mid shaft of the right and left femurs, 
evidenced by x-ray in November 1970.  

In March 2002, M. Andrew Caines, M.D., the veteran's private 
physician, reported that he examined the veteran in June 2000 
because the veteran had complained of residual discomfort in 
his thighs.  Dr. Caines reviewed an x-ray study of the 
veteran's bilateral femurs, which revealed posterior medial 
thickening of the left femur to the middle one-third region 
suggestive of a prior femoral stress fracture.  Dr. Caines 
diagnosed radiographic evidence of prior femoral shaft stress 
fractures with normal overall alignment.

VA examination reports echo the x-ray findings of stress 
fractures of the femurs. According to a March 2001 VA 
orthopedic examination report, the examiner noted the 
veteran's history of bilateral stress fractures of the 
femurs.  

In an April 2003 VA examination report, the examiner noted 
the November 1970 x-ray study during service documenting 
bilateral stress fractures of the femurs.  This examiner 
addressed the relationship of the stress fractures of the 
femurs to any bilateral knee disorder.  As noted in the 
introduction, a service connection claim involving the 
veteran's knees is not on appeal before the Board.  The 
examiner did not specifically describe any specific residuals 
of the stress fractures of the femurs.

The veteran testified before the undersigned that that he 
experienced upper leg pain as a result of the stress 
fractures.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Rather, the Board must consider the medical evidence of 
record, to include medical opinions.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Moreover, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In view of the documented medical evidence of fractured 
femurs shown by x-ray in service and the diagnosis of 
residual fractures of the femurs with the veteran's 
complaints of bilateral thigh pain confirmed by Dr. Caines, 
the Board is of the opinion that the evidence supportive of 
this claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is in order for the 
veteran's residuals of bilateral stress fractures of the 
femurs.  

B.  Skin disorder

The veteran and his service representative essentially 
contend that the veteran experienced skin rashes during his 
active duty period from 1970 to 1974, during his reserve duty 
from 1983 to 1984, and during his tour from January 1991 to 
May 1991.  The veteran's service medical records from 1970 
are negative for findings of a skin disorder.  Treatment 
records from 1983 and 1984 document treatment for skin 
rashes, while the veteran performed Reserve duty.  The 
veteran maintains that he developed the skin rashes again 
while on active duty from January 1991 to May 1991.  
According to an August 2004 buddy statement from someone who 
served with the veteran during this time, the buddy recalled 
seeing the veteran's skin flare up.  Despite several RO 
attempts, it appears that the veteran's complete service 
medical records from January 1991 to May 1991 have not been 
located and associated with the claims file.  It does not 
appear that the NPRC responded to the RO's recent December 
2005 request for records.  The veteran did not serve in the 
Persian Gulf during his active duty period from January 1991 
to May 1991.

According to a VA skin examination dated in February 2003, 
the examiner noted the veteran's reported history of skin 
troubles during boot camp in 1970.  Physical examination 
revealed findings of tinea cruris, tinea corporis, tinea 
pedis, tinea unguium (onychomcosis), and seborrheic 
dermatitis of the scalp.  Although the examiner reported that 
it was not possible to determine if these conditions had 
their onset during ACDUTRA because the claims file was not 
provided, the examiner concluded that, assuming the veteran 
was correct with his dates, it seemed as likely as not that 
this did occur during active duty, specifically during boot 
camp.  Thus, the examiner affirmatively connects the 
veteran's diagnosed skin disorder to his military service 
during boot camp in 1970.   

VA examined the veteran again in June 2003.  Based on a 
review of the claims file, a different VA examiner from the 
February 2003 VA examiner opined that it was as likely as not 
that the veteran's fungus skin infections on other parts of 
the veteran's body were interrelated because tinea cruris was 
documented in the veteran's service medical records.  
Although this examiner was vague with respect to exactly when 
the skin disorder began, the examiner nevertheless 
affirmatively connected the veteran's diagnosed skin disorder 
to the veteran's military service.

Skin conditions, unlike most other medical conditions, are 
readily observable by laypersons and do not require medical 
expertise to establish their existence.  The veteran 
maintains that his skin condition began during boot camp in 
1970, and it has continued to the present.  The medical 
evidence of record shows that he was diagnosed for a skin 
disorder during Reserve duty examinations in May 1983 and 
September 1984.  The February 2003 VA examiner opined that it 
seemed as likely as not that this did occur during active 
duty, specifically during boot camp in 1970.  There is no 
documented medical opinion of record that affirmatively 
contains findings that the veteran's current skin disorder 
did not develop during the veteran's first tour of duty.

Because this matter involves a medical question, the Board is 
not permitted to draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See 
Colvin, 1 Vet. App. 171.  

Furthermore, the Board finds the veteran's testimony before 
the undersigned that he first developed his skin disorder 
during his first tour of duty from 1970 to 1974 credible.  He 
recalled that it began in boot camp.  He referenced a 
September 1974 service examination report in which he noted 
that he had scars.  The veteran testified that he was 
referring to the scars left from his skin rashes.  The 
veteran provided similar testimony in March 2002 before a 
Veterans Law Judge who is no longer with the Board.  Given 
the consistency of the veteran's testimony and statements 
reported in the VA examination reports, the Board finds the 
veteran's recollection of skin rashes beginning during boot 
camp in 1970 credible.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is warranted for skin 
disorder.


ORDER

Service connection for bilateral stress fractures of the 
femurs is granted.

Service connection for a skin disability is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


